Citation Nr: 1623014	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to VA benefits as a dependent son of a veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his mother




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The appellant's father served on active duty in the United States Army from January 1955 to March 1957.   He died in February 1981.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision issued by Department of Veterans Affairs (VA) Pension Office in Milwaukee, Wisconsin.  Jurisdiction of the case has since been transferred to the Regional Office (RO) in Montgomery, Alabama. 

In March 2012, the appellant and his mother appeared before the undersigned in a videoconference hearing, and a copy of the transcript has been associated with the claims folder.

In April 2014, the Board remanded the case for further development.


FINDINGS OF FACT

1.  The appellant's father was discharged under conditions other than honorable from service. 

2.  The appellant's father was discharged for undesirable habits and traits of character and for charges of absences without official leave (AWOL), drunk and disorderly conduct, and breaking restrictions.

3.  Due to the appellant's father's willful and persistent misconduct, his discharge is considered dishonorable for VA purposes.

4.  The appellant's father was not insane at the time he committed his inservice in-service willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's father's discharge from military service is under dishonorable conditions and constitutes a bar to his son's receipt of VA death benefits.  38 U.S.C.A. §§ 101(2), 1310, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.312, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to requests for the appellant's father's service treatment records and service personnel files, the National Personnel Records Center (NPRC) stated that the record was fire-related and the record could not be reconstructed.  In cases where records once in the hands of the government are lost, there is a heightened obligation to explain the Board's findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The issue presented before the Board is whether appellant's father's character of discharge for his period of service from January 1955 to March 1957 is a bar to eligibility for VA benefits. 

The appellant filed a claim for both DIC benefits and nonservice-connected death pension benefits in June 2007.  A necessary prerequisite for eligibility for these benefits is the underlying veteran status of the appellant's deceased father.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (providing the requirements for DIC benefits), and 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (providing the requirements for nonservice-connected death pension benefits). 

For both of these benefits, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.A. § 5303(a) and codified at 38 C.F.R. § 3.12(c) are not applicable in this case.  The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for numerous offenses, including willful and persistent misconduct.  Specifically, the regulation states that "a discharge under other than honorable conditions" will be considered dishonorable "if it is determined that it was issued because of willful and persistent misconduct."  38 C.F.R. § 3.12(d)(4). 

A discharge because of a minor offense will not be considered willful and persistent misconduct if the appellant's service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000).

Service personnel records show that the appellant's father was stationed at a medical holding detachment in February 1957.  His commanding officer stated that attempts had been made to a satisfactory soldier of him, but found him unfit for retention based on habits and traits of character.  It was noted that his service record revealed four periods of AWOL and four periods of confinement at his previous duty station and he was presently confined with hard labor for 30 days at the time of the recommendation for breaking restrictions imposed under Article 15 for being AWOL.  It was also noted that he had three trials by Court Martial and one trial by Summary Court for breaking his restriction.  A psychiatric examiner reported that he was admitted as an orthopedic patient and did not have a psychiatric or mental disability sufficient to warrant separation.

A record of previous convictions dated February 1957 showed a Special Court Martial for two periods of AWOL from May 25, 1956 to June 17, 1956 and from June 30, 1956 to July 6, 1956 and a sentence of three months confinement and forfeiture of twenty five dollars per month for that period.  The appellant's father was also convicted in a Summary Court Martial of being drunk and disorderly in a public place in Germany, was also AWOL from 1800 hours to 2330 hours on December 12, 1956, and knowing and wrongfully had a certain instrument purporting to be another's official military pass.  He was forfeited twenty eight dollars per month for one month and was to perform hard labor for thirty days.  Lastly, in another Summary Court Martial, he was restricted to the limits of Valley Forge Army Hospital and broke that restriction on February 9, 1957.  He was thereafter confined to hard labor for thirty days and forfeited twenty eight dollars a month.  

In March 1957, the findings and recommendations of the board of officers to discharge the appellant's father for behavior and activities that indicated that he was not reliable and trustworthy were approved, and the appellant's father was discharged by reason of undesirable habits and traits of character.  A certification of military service shows that the appellant's father was discharged on March 22, 1957 under other than honorable discharge.  A memorandum for remission of court martial sentence dated March 1957, approved a recommendation for the unexecuted portion of the sentence pertaining to confinement with hard labor to be remitted so that he may be discharged.

The May 1957 administrative decision found that the appellant's father was discharged for undesirable habits and traits of character and for charges of absences without official leave (AWOL), drunk and disorderly conduct, and breaking restrictions.  Therefore, it was determined that the offenses for which he was convicted constituted wilful and persistent misconduct and that he was considered discharged under dishonorable conditions and was barred to rights and benefits under laws and regulations.

Given these facts, the appellant's father's discharge remains "Under Conditions Other Than Honorable."  The Board further finds that the discharge was a result of his willful and persistent misconduct.  Again, he was the subject of one Article 15 punishment and three separate convictions of Special and Summary Court Martials.  His multiple convictions and the circumstances surrounding them (including public drunkenness and disorderly conduct, having another's official military pass, and breaking restrictions) are more than mere minor offenses.  Accordingly, the discharge is considered to be dishonorable for VA benefit purposes.  38 C.F.R. § 3.12(d). 

As noted above, a finding that a discharge was dishonorable is a bar to the payment of benefits unless it is found that the person in question was insane at the time of committing the offense.  Id.  According to the M21-1, Part III, Subpart v, 1. g., "[i]n any COD determination, there must be, minimally, a finding that the issue of the Veteran's sanity is not involved."  Although the determinations of record do not have a specific finding regarding sanity, this was not raised by the record or by the appellant and there is no reasonable basis to address his father's sanity.  In this case, the psychiatric findings referred to in the February 1957 report does not support any finding of insanity at any time during service.  Therefore, the Board finds that the evidence does not demonstrate that the appellant's father was insane for VA compensation purposes at the time of the acts.  Consequently, this exception is not applicable, and the character of discharge is considered a bar to VA benefits. 

The spouse of the appellant's father testified that he was under the impression that he had been medically discharged and that his character of discharge was being upgraded.  However, a review of the existing record does not show that he applied to upgrade his discharge or that his discharge was upgraded. 

In summary, the Board finds that the appellant's father's March 1957 discharge was a result of his persistent and willful misconduct and is considered dishonorable, and that he was not insane at the time of his offenses.  Because of his dishonorable discharge, he does not have veteran status for VA benefits purposes, and the appellant is barred from any applicable VA death benefits.  The preponderance of the evidence is against the appellant's claim, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is therefore denied.


ORDER

The character of the appellant's father's discharge constitutes a bar to the award of VA death benefits to his surviving son; the appeal is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


